     Case 2:17-cr-00060-HDM-NJK Document 69 Filed 11/17/20 Page 1 of 6


 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                                    DISTRICT OF NEVADA
 5

 6   UNITED STATES OF AMERICA,                      Case No. 2:17-cr-00060-HDM-WGC
 7                                Plaintiff,
           v.                                                       ORDER
 8
     WALID H. ABDULLA,
 9
                                  Defendant.
10

11         Defendant      Walid    Abdulla      has   filed    a   pro   se   motion    for

12   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). 1 (ECF

13   No. 65). The government has opposed (ECF No. 68). No reply has

14   been filed, and the time for doing so has expired.

15         In January 2017 and February 2017, Abdulla committed two

16   robberies with the use of a BB gun that appeared to be a real gun.

17   On February 21, 2017, he was charged by way of indictment with one

18   count of bank robbery and one count of Hobbs Act robbery. (ECF No.

19   1). Abdulla entered a change of plea on May 10, 2017, and pled

20   guilty to both counts of the indictment. (ECF Nos. 29 & 33). The

21   court thereafter sentenced Abdulla to 67 months on each count, the

22   counts     running   concurrently.         According     to   Bureau     of   Prisons’

23   information, Abdulla’s current projected release date is November

24   16, 2021. See https://www.bop.gov/inmateloc/ (last accessed Nov.

25   10,   2020).   Abdulla       now   seeks    early   release     from     confinement

26   pursuant to the provisions of 18 U.S.C. § 3582(c)(1)(A).

27
     1 Pursuant to General Order 2020-06, the Federal Public Defender filed notice
28   that it would not supplement Abdulla’s motion. (ECF No. 66).


                                                1
     Case 2:17-cr-00060-HDM-NJK Document 69 Filed 11/17/20 Page 2 of 6


 1   I. Standard

 2         18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 3         [T]he court, . . . upon motion of the defendant after
           the defendant has fully exhausted all administrative
 4         rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of
 5         30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may
 6         reduce the term of imprisonment (and may impose a term
           of probation or supervised release with or without
 7         conditions that does not exceed the unserved portion of
           the original term of imprisonment), after considering
 8         the factors set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--
 9
           (i) extraordinary and compelling reasons warrant such a
10         reduction;
11         . . .
12         and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission. 2
13

14   U.S.S.G. § 1B1.13 provides:
15         Upon motion of the Director of the Bureau of Prisons
           under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
16         term of imprisonment (and may impose a term of supervised
           release with or without conditions that does not exceed
17         the   unserved   portion   of  the   original   term   of
           imprisonment) if, after considering the factors set
18         forth in 18 U.S.C. § 3553(a), to the extent that they
           are applicable, the court determines that—
19
                (1)(A) extraordinary and compelling reasons warrant
20         the reduction;

21                 . . .

22

23   2 In addition to “extraordinary and compelling reasons,” the court may
     grant a motion if “the defendant is at least 70 years of age, has served
24   at least 30 years in prison, pursuant to a sentence imposed under section
     3559(c), for the offense or offenses for which the defendant is currently
25   imprisoned, and a determination has been made by the Director of the
     Bureau of Prisons that the defendant is not a danger to the safety of
26   any other person or the community, as provided under section 3142(g).”
     18 U.S.C. § 3582(c)(1)(A)(ii). Because Abdulla is not over 70 years of
27   age and has not served more than thirty years in prison, this provision
     does not apply.
28


                                          2
     Case 2:17-cr-00060-HDM-NJK Document 69 Filed 11/17/20 Page 3 of 6


                (2) the defendant is not a danger to the safety of
 1         any other person or to the community, as provided in 18
           U.S.C. § 3142(g); and
 2
                (3) the reduction is consistent with this policy
 3         statement.
 4   U.S.S.G. § 1B1.13.

 5         The defendant is not entitled to be present for a hearing on

 6   a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).

 7   II. Analysis

 8         Abdulla seeks release pursuant to § 3582(c)(1)(A) due to the

 9   COVID-19 epidemic and his age and underlying conditions, which he

10   asserts put him at greater risk of COVID-19 complications. The

11   government    opposes,    arguing   that    Abdulla      has   not   established

12   extraordinary and compelling reasons for his release and that

13   Abdulla remains a danger to the community.

14         A. Exhaustion

15         Before a defendant may file a § 3582(c)(1)(A) motion, he must

16   either (1) exhaust any administrative appeals of the warden’s

17   refusal to bring a motion or (2) wait thirty days from the warden’s

18   receipt of the request, whichever is earlier. The government

19   concedes     that    Abdulla’s   motion     has   been    exhausted.      Abdulla

20   submitted a request to the warden of his institution on August 14,

21   2020. (ECF No. 65 at 3-4). More than thirty days have elapsed from

22   the date Abdulla’s request was received by the warden, so the

23   motion is exhausted.

24   B. Extraordinary and Compelling Reasons

25         Section 1B1.13 sets forth specific examples of “extraordinary

26   and compelling reasons,” including in relevant part that the

27   defendant    is     “suffering   from   a   serious      physical    or   medical

28   condition . . . that substantially diminishes the ability of the


                                             3
     Case 2:17-cr-00060-HDM-NJK Document 69 Filed 11/17/20 Page 4 of 6


 1   defendant    to   provide     self-care        within      the   environment     of   a

 2   correctional facility and from which he or she is not expected to

 3   recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). Extraordinary

 4   and compelling reasons can also be based on family circumstances,

 5   including    either    “(i)    [t]he      death      or    incapacitation    of     the

 6   caregiver of the defendant’s minor child or minor children”; or

 7   “(ii) [t]he incapacitation of the defendant’s spouse or registered

 8   partner when the defendant would be the only available caregiver

 9   for the spouse or registered partner.” Id. § 1B1.13 app. n.(1)(C).

10   Finally, there is also a catch-all provision, which provides: “As

11   determined by the Director of the Bureau of Prisons, there exists

12   in the defendant’s case an extraordinary and compelling reason

13   other than, or in combination with, the reasons described in

14   subdivisions (A) through (C).” Id. app. n.(1)(D).

15          Abdulla is 68 years old and claims a number of underlying

16   conditions: abnormal EKG heart condition, near blindness, joint

17   and bone disease, hypertension, arthritis and chronic pain. He

18   also   alleges    speculative      and    conclusory        long-term     effects     of

19   having    already     contracted    and        recovered     from    COVID-19.      The

20   government asserts that the risk of Abdulla re-contracting the

21   virus is low because there are currently no positive cases in his

22   institution, FCI Lompoc. The government further contends that none

23   of Abdulla’s medical conditions puts him at increased risk of

24   COVID-19 complications and severe outcomes.

25          As of the date of this order, there are no active cases of

26   COVID-19 at FCI Lompoc. See https://www.bop.gov/coronavirus/ (last

27   accessed Nov. 17, 2020). It therefore appears that the measures

28   the    institution    has   taken    to       stem   the    spread   of   the   novel


                                               4
     Case 2:17-cr-00060-HDM-NJK Document 69 Filed 11/17/20 Page 5 of 6


 1   coronavirus have been effective and the risk of Abdulla again

 2   contracting     COVID-19      is     low.       Further,   Abdulla   has    already

 3   contracted and recovered from COVID-19 and there is no indication

 4   that his case was severe. Under these circumstances, the court

 5   finds that extraordinary and compelling reasons for Abdulla’s

 6   early release do not exist.

 7         However, even if extraordinary and compelling reasons did

 8   exist, the court would still deny the motion after considering

 9   Abdulla’s criminal history and the 18 U.S.C. § 3553(a) factors.

10         C. 18 U.S.C. § 3553(a) Factors

11         The   court     may    grant    compassionate        release   only   if   the

12   defendant is not a danger to any other person or to the community,

13   as provided in 18 U.S.C. § 3142(g), United States v. Johnson, 2020

14   WL 2114357, at *1 (E.D. Wash. May 4, 2020) (“[T]he Court should

15   not grant a sentence reduction if the defendant poses a risk of

16   danger to the community, as defined in the Bail Reform Act.”), and

17   the relevant 18 U.S.C. § 3553(a) factors favor release. In this

18   case, the court is not persuaded that Abdulla is no longer a danger

19   to the community or that the § 3553(a) factors support early

20   release.

21         The crimes Abdulla committed in this case were violent, and

22   they were not his first. Before the instant robberies, Abdulla

23   committed an armed bank robbery during which he held a gun close

24   to a teller’s head. He also at one time pulled a gun on some

25   neighbors and threatened to kill them. The court is not therefore

26   persuaded that Abdulla is no longer a danger to the community or

27   that the § 3553(a) factors – and in particular, the nature and

28   circumstances    of    the    offense       and    the   characteristics    of   the


                                                 5
     Case 2:17-cr-00060-HDM-NJK Document 69 Filed 11/17/20 Page 6 of 6


 1   defendant – favor early release. The court concludes that the full

 2   sentence of 67 months is necessary to reflect the seriousness of

 3   the offense, to promote respect for the law, and to provide just

 4   punishment for the offense, to afford adequate deterrence to

 5   criminal conduct, to protect the public from further crimes of the

 6   defendant, and to avoid unwarranted sentence disparities among

 7   defendants with similar records who have been found guilty of

 8   similar conduct. On those grounds as well, then, the motion will

 9   be denied.

10   III. Conclusion

11         In accordance with the foregoing, Abdulla’s motion for

12   compassionate release (ECF No. 65) is hereby DENIED.

13         IT IS SO ORDERED.

14         DATED: This 17th day of November, 2020.
15

16                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                          6
